Name: Regulation (EEC) No 2588/73 of the Commission of 24 September 1973 amending Regulation (EEC) No 2300/73 as regards certain detailed rules for calculating the differential amounts for colza and rape seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 268/10 Official Journal of the European Communities 25 . 9 . 73 REGULATION (EEC) No 2588/73 OF THE COMMISSION of 24 September 1973 amending Regulation (EEC) No 2300/73 as regards certain detailed rules for calculating the differential amounts for colza and rape seed HAS ADOPTED THIS REGULATION : Article 1 The first subparagraph of Article 2 (3 ) of Regulation (EEC) No 2300/73 is replaced by the following : '3 . The component of the differential amount calculated as a differential component shall apply only to seed which has been traded between the Member States .' Article 2 1 . The opening words of Article 6 ( 1 ) of Regu ­ lation (EEC ) No 2300/73 are replaced by the fol ­ lowing : The target price corrective shall be equal to the incidence on the target price of the derived coefficient of the percentage referred to in Article 2 ( 1 ) of Regulation (EEC ) No 1569/72 and valid Article 6 (2 ) is deleted . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation No 136/66/ EEC (*) of 22 September 1966 on the common organization of the market in oils and fats , as last amended by Regulation (EEC ) No 1707/73 ( 2 ) ; Having regard to Council Regulation (EEC ) No 1569/72 (3 ) of 20 July 1972 laying down special measures for colza and rape seed, as last amended by Regulation (EEC ) No 1356/73 ( 4 ), and in parti -' cular Article 7 thereof ; Whereas Regulation (EEC ) No 1569/72 introduced a system of differential amounts for colza and rape seed ; whereas Commission Regulation (EEC) No 2300/73 of 23 August 1973 ( 5 ) laid down detailed rules for calculating these differential amounts ; Whereas a certain imbalance in the calculation rules became apparent when this Regulation was applied for the first time ; whereas consequently certain provisions of the Regulation in question should be revised ; Whereas at the same time the wording of certain articles of this Regulation should be harmonized ; Whereas Regulation (EEC ) No 1569/72 lays down in Article 5 (a ) that the intervention prices valid for the 1973/74 marketing year for oil seeds shall be increased in Italy by a corrective amount of 1 °/o , this amount being reflected in the subsidy ; whereas , in view of paragraph 3 of this Article, the diffe ­ rential amounts applicable in Italy should be cor ­ rected by the amount resulting from the application of the aforesaid rule ; whereas it is therefore necessary to supplement Regulation (EEC ) No 2300/73 by an appropriate provision ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Oils and Fats ; Article 3 Article 8 (2 ) of Regulation (EEC) No 2300/73 is replaced by the following : '2 . For purposes of applying paragraph ( 1 ) the 'accession ' compensatory amount shall not be deducted from the subsidy, or, as the case may be , the export refund, nor shall there be an addition in view of Article 5 a (2 ) of Regulation (EEC ) No 1569/72 .' Article 4 1 . Article 9 (2 ) of Regulation (EEC) No 2300/73 is replaced by the following : '2 . Where a zero subsidy or refund is to be granted : ( a ) no differential amount shall be levied ; ( b ) the component of the differential amount to be levied as the target price corrective shall not be taken into consideration for the pur ­ pose of calculating the differential amount ; ( c ) the component of the differential amount to be granted as the corfectives of the target price, and of the subsidy or refund shall not be higher than the result of the following calculation : (M OJ No 172, 30. 9 . 1966, p . 3025/66 . ( 2) OJ No L 175 , 29 . 6 . 1973 , p . 5 . (3) OJ No L 167, 25 . 7 . 1972 , p . 9 . (&lt;) OJ No L 141 , 28 . 5 . 1973 , p . 28 . (5 ) OJ No L 236, 24 . 8 . 1973 , p . 28 . 25 . 9 . 73 Official Journal of the European Communities No L 268/11 ( aa ) the target price valid on the day on which the application for the ID part the Community subsidy certificate or customs export formalities are completed shall be reduced by : (bb ) the world market price referred to in Article 29 of Regulation No 136/66/EEC valid  on the same day, when the subsidy or the refund has not been fixed in advance or  on the day on which the application for either the AP part of the Commu ­ nity subsidy certificate or the export licence involving advance fixing of the refund is lodged, when the sub ­ sidy or the refund has been fixed in advance ; However, if the result is negative, the cor ­ rectives of the target price and of the subsidy or refund shall be zero : 3 . The following paragraph 3 (a ) shall be added to Article 9 of Regulation (EEC) No 2300/73 : '3 ( a ) Where a subsidy or a refund is to be granted, for seed processed in a Member State other than that in which it has been harvested, and if the world market price expressed in the currency of the country where it has been har ­ vested valid  on the day on which the application for either the AP part of the Community subsidy certi ­ ficate or the export licence involving advance fixing of the refund is lodged, where the subsidy or the refund has been fixed in advance ,  on the day on which the application for the ID part of the Community subsidy certificate is lodged or customs export formalities are completed , where the opposite applies is equal to or higher than the target price ex ­ pressed in the same currency and valid on the day indicated in the second indent, a differential amount shall be levied equal to the amount of the subsidy on the refund .' ( d) if the world market price valid 4. Article 9 (5 ) is replaced by the following para ­ graph : '5 . For the purpose of applying paragraph 2 and 3 : ( a ) the world market price shall be converted into national currency by using the rates indi ­ cated in either the second indent of Article 2 ( 1 ) ( a ) or the second indent of Article 2 ( 1 ) ( b ) of Regulation (EEC ) No 1569/72.' ( b ) the 'accession ' compensatory amount for the Member State concerned shall be deducted from the target price to be used for seeds harvested in Denmark and the United King ­ dom .'  on the day on which the application for either the AP part of the Community subsidy certificate or the export licence involving advance fixing of the refund is lodged, when the subsidy or the refund has been fixed in advance ,  on the day on which the application for the ID part of the Community subsidy certificate is lodged or customs export formalities are completed , when the oppo ­ site applies is higher than the target price valid on the day indicated in the second indent, the diffe ­ rence between the world market price and the target price shall be deducted from the component of the differential amount to be granted as a differential component . The component of the differential amount to be granted in application of the provisions of this paragraph shall be granted either on completion of processing or in accordance with the provisions applicable as regards the granting of export refunds .' 2 . Paragraph 9 (3 ) is supplemented by the fol ­ lowing text : '(c ) the component of the differential amount to be levied as a differential component shall not be taken into consideration .' Article 5 This Regulation shall enter into force on the day following its publication in the Official journal of the European Communities . It shall , on request, be given effect as from 27 August 1973 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 September 1973 . For the Commission The President FranÃ §ois-Xavier ORTOLI